Citation Nr: 0030703	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for claimed prostate 
cancer.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart









ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision.

In August 1999, the Board remanded the case for additional 
development of the record.  



REMAND

The nature, place and extent of the veteran's claimed 
radiation exposure is not clear from the record.  

In a December 1996 statement, the veteran alleged that he was 
on one of the first ships to unload troops at Nagasaki.  In a 
January 1997 statement, he noted that he "was in the area of 
radiation exposure."  He attached copies of photographs 
which are purportedly of the USS WISCONSIN and her crew in 
Tokyo Bay.  

In his substantive appeal, the veteran alleged that he served 
aboard the USS WISCONSIN in multiple battles on the water and 
land near several Japanese cities.  

The veteran also contended that all of those locations were 
in the radiation zones of Nagasaki and Hiroshima.  He stated 
that the sailors' skin felt warm at times from the fallout.  

The RO should have the veteran specify his precise 
contentions regarding his exposure to radiation.  
Specifically, the veteran should state whether he was ever in 
Nagasaki or Hiroshima.  

Recently enacted legislation provides that VA has a duty to 
notify a veteran of the evidence necessary to complete his 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5102(b); see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Further, the requirement that a veteran submit a well-
grounded claim in order to trigger VA's duty to assist has 
been repealed.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the dates, 
places and manner in which he was exposed 
to ionizing radiation.  Specifically, the 
RO should inquire whether the veteran was 
ever in Nagasaki or Hiroshima.  

2.  The RO should forward any information 
received from the veteran to the Defense 
Threat Reduction Agency, 45045 Aviation 
Drive, Dulles, VA  20166-7517.  The RO 
should request that the agency provide an 
estimate of the veteran's radiation dose 
exposure.  

3.  After undertaking all development 
requested hereinabove as well as all 
development required of the Veterans 
Claims Assistance Act of 2000, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 4 -


